Citation Nr: 1827423	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  08-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an increased rating for service-connected anxiety disorder in excess of 30 percent prior to April 14, 2011, and in excess of 50 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 25, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was previously before the Board in August 2011, at which time the Board found entitlement to TDIU reasonably raised by the record, and remanded the issues of TDIU and entitlement to an increased rating for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

By an October 2015 rating decision, the RO awarded an increased rating of 50 percent for anxiety disorder, effective April 14, 2011.  

In September 2016, the Board remanded these matters for additional development. 

By a February 2018 rating decision, the RO granted a TDIU, effective July 25, 2017.  

As neither the October 2015 nor the February 2018 rating decisions represent a total grant of benefits sought on appeal, the claims for an increase rating for an anxiety disorder and entitlement to TDIU prior to July 25, 2017 remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to April 16, 2015, the Veteran's service-connected anxiety disorder more closely approximated occupational and social impairment with reduced reliability and productivity.  Symptoms of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgement, thinking and mood have not been demonstrated.

2.  From April 16, 2015 forward, the Veteran's service-connected anxiety disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgement, thinking and mood.  Symptoms of total occupational and social impairment have not been demonstrated. 

3.  Prior to July 25, 2017, the evidence of record fails to demonstrate that the Veteran's service-connected disabilities precluded him from securing and following any substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, prior to April 16, 2015, the criteria for a 50 percent rating, but no higher, for service-connected anxiety disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2017).

2.  Resolving all reasonable doubt in favor of the Veteran, from April 16, 2015 forward, the criteria for a 70 percent rating, but no higher, for service-connected anxiety disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2017).

3.  Prior to July 25, 2017, the criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  38 C.F.R. § 4.1 (2017).  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise the lower rating will be assigned.  Id. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision pertaining to the scar disability is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Rating Formula for Mental Disorders, the Veteran's anxiety disorder is rated under Diagnostic Code 9400.  As pertinent to this appeal, under Diagnostic Code 9400, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan, 16 Vet. App. at 442.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Board acknowledges that older psychiatric examinations frequently included a Global Assessment of Functioning (GAF) score.  A GAF score was based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contained a GAF scale, with scores ranging from 0 to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. A GAF score between 71 to 80 was indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score between 61 and 70 was indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represented moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed. 1994).  

The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has since been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

The Board further acknowledges that in Golden v. Shulkin, No. 16-1208, Slip opinion at 5 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned GAF scores and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies. The Court added that it does not hold that the Board commits prejudicial error every time the Board references GAF scores in a decision.  

As this appeal was certified to the Board in February 2009, and thus was pending before the Board on August 4, 2014, the applicable GAF scores from the Veteran's VA psychological examinations will be noted for the relevant evidence that was obtained during the time period that the DSM-IV was in effect.  The Board will evaluate this as one piece of information in determining the level of severity of the Veteran's anxiety disorder.

Prior to April 16, 2015

A November 2006 VA mental health note indicated that the Veteran's depression and anxiety had improved.  March 2007 VA psychiatric treatment records reflected that during the last month the Veteran had passive thoughts of harming himself, but with no plans or intentions.  The Veteran further reported decreased concentration and feeling like "it was not worth waking up."  Similarly, an April 2007 VA Mental Health Counseling Note reported that the Veteran was thinking of checking himself into the hospital due to depression.  The Veteran again indicated that he had thoughts of self-harm, but with no plans or intentions, and thoughts about life not being worth living.  However, as the clinical interview went on, the Veteran became more ambivalent and stated "maybe I don't need to be in the hospital."  The Veteran ultimately agreed to come to the ER if his thoughts worsened.  The treating psychiatrist characterized the Veteran's thoughts of harming himself as chronic.  The assessment given was chronic thoughts of wishing he were dead, but no acute suicidal ideations, plans or intentions.  During March 2007 to April 2007, mental status examinations reflected that the Veteran was disheveled; quiet, but cooperative; speech was normal, but he struggled with finding words to describe how he felt; eye contact varied from none to fair; and mood and affect were depressed and anxious.

At a June 2007 VA psychological examination, the Veteran reported that his daily routine consisted of getting up in the morning and going to a coffee shop to drink coffee and read the newspaper for two hours.  He stated that he did not go to the same coffee shop because he did not want to become too familiar and be forced to talk to people.  When at home, the Veteran reported that he spent time reading the news on the internet, but could not otherwise say what he did for the rest of the day.  He reported that his sole social contact was with his girlfriend of 18 years who lived next door, and their activities together were limited to meals and walks on weekends.  The Veteran also visited his sister every other month.  He reported that his mood was "blah," but at times he was very depressed; he had problems with indecisiveness; he had little motivation; and he had lost interest in doing things that he once enjoyed.  He reported no problems with sleep, memory, or feelings of worthlessness or guilt.  He was independent in his activities of daily living. 
The June 2007 examiner found chronic anxiety problems, depressed mood, neglect of physical health, and a marked somatic focus.  The examiner opined that the Veteran had a very circumscribed social life and was otherwise socially withdrawn with the exception of his limited social contact with his long-time girlfriend.  The examiner further found that given the Veteran's medical history, the prospects for significant improvement in symptomology and functioning were unlikely.  During the examination, the examiner reported that the Veteran was cooperative; alert and fully oriented; absent for delusions, hallucinations, and psychosis; his memory was grossly intact within the context of the interview; he was able to give goal directed answers to questions; his thinking was normal; and his affect ranged from anxious to sad, with occasional periods of tearfulness.  A GAF score of 51 was given.

VA psychiatric treatment records from November 2007 to March 2011 indicated ongoing psychiatric treatment with complaints of persistent anxiety and panic attacks.  The Veteran reported panic attacks occurring 5-6 times a week.  Additionally, the Veteran reported anxiety when leaving the house and therefore tended to stay by himself.  The Veteran reported no issues with sleep, but did have nightmares.  Of note, a November 2007 VA Mental Health Counseling Note reported that the Veteran had less depression and decreased suicidal thoughts.  The treating psychiatrist found the Veteran not to be an acute risk to himself or others.  Overall, mental status examinations conducted during this period reported that the Veteran was adequately groomed, but at other times slightly disheveled; pleasant and cooperative; had variable eye contact; normal speech; mood was generally good, but punctuated by periods of anxiety; anxious affect with a slightly anxious baseline; logical thoughts; and no suicidal or homicidal ideations or psychosis. 

VA treatment records from August 2011 to November 2011, including psychiatric and mental health therapy records, indicated that the Veteran was dealing with anger and frustration due to subsequent complications from a prostatectomy, namely incontinence and impotency.  The Veteran also reported spells of crying daily.  Nonetheless, during this time period, it was reported that the Veteran had a very good relationships with his wife (presumably his long-term girlfriend) and family, and was able to see friends once a month.  The Veteran had an interest in cars and took his corvette to car shows and had friends that he "talked cars" with.  He also built himself a specialized motorcycle.  Notably, a November 2011 VA Mental Health Counseling Note reported that the Veteran had thought about ending his life a couple months ago due to his resulting medical complications from his prostatectomy, but he had no plans or intentions because he was too preoccupied with his anger about the surgery.  Clinicians found his anxiety was stable, but he was dealing with depression due to his medical complications.  Overall, mental status examinations conducted during this period reported that the Veteran was adequately groomed; pleasant and cooperative; had variable eye contact; normal speech; depressed mood; slightly dysphoric affect with a slightly anxious baseline; logical thoughts; and no suicidal or homicidal ideations or psychosis. 

VA psychiatric treatment records from April 2012 to July 2012 provided that the Veteran was more accepting of the complications from his prostatectomy, but was still angry about it.  His anxiety was stable.  Overall, mental status examinations conducted during this period reported that the Veteran was adequately groomed; pleasant and cooperative; had variable eye contact; normal speech; variable mood; variable affect with slightly anxious baseline; logical thoughts; and no suicidal or homicidal ideations or psychosis.

VA psychiatric treatment records from February 2014 to July 2014 provided that the Veteran received ongoing psychiatric treatment.  The Veteran reported being terribly depressed, angry, irritable, and having sleep disturbances and periods of time where he could not stop crying.  Of note, a February 2014 VA Psychiatry E & M Note provided that the Veteran was last seen in the summer of 2012 and his anxiety had worsened after contracting prostate cancer.  The treating psychiatrist opined that after his prostatectomy, the Veteran became greatly depressed and more isolative due to his medical complications.  She further noted that the Veteran was currently "struggling" because his wife was out of town and he was distraught by their being apart.  Nonetheless, mental status examinations, conducted during this period reported, reported that the Veteran was alert, oriented, and attentive to conversation; pleasant and cooperative; had appropriate hygiene and dress; good eye contact; normal speech; linear, logical, and goal directed thought processes; and denied suicidal or homicidal ideations or psychosis.

At an August 2014 VA psychological examination, the Veteran reported that his average level of stress was a "10 out of 10," along with anxiety and panic attacks occurring more than once a week.  The Veteran further reported increased psychiatric symptoms following his prostatectomy, due to him being plagued by problems with impotency and incontinency, which resulted in self-consciousness, avoidance of social situations, feelings of worthlessness, worry, and embarrassment.  The Veteran denied difficulties with motivation, appetite, anger, compulsions, suspiciousness, memory, concentration, dissociation, hallucinations, performing activities of daily living, suicidal or homicide ideations, self-harm, and financial competency.  The examiner endorsed the Veteran's symptoms and found that his prostatectomy had resulted increased anxiety and related functional impairment.  During the examination, the examiner noted that the Veteran was cooperative; oriented to person, place, time and situation; had good eye contact; good personal hygiene; normal speech; clear sensorium; logical and coherent thought processes without preoccupations, delusions, or obsessions; and sufficient impulse control.  The examiner ultimately found occupational and social impairment with reduced reliability and productivity.  A GAF score of 45 to 50 was given. 

VA psychiatric treatment records from September 2014 to early April 2015 indicated complaints of depression, anxiety, and sleep disturbances (which was potentially due to a change in medication dosage).  Overall, mental status examinations conducted during this period reported that the Veteran was alert, oriented, and attentive to conversation; appropriate appearance and dress; pleasant; cooperative; good eye contact; normal speech; variable mood; anxious affect; linear, logical, and goal directed thought process; and denied suicidal or homicidal ideations and psychosis.

The Board finds that a 50 percent rating for the Veteran's service-connected anxiety disorder is warranted prior to April 16, 2015.  When viewing the evidence in the light most favorable to the Veteran, the Board finds that a 50 percent rating is appropriate.  While it was documented that the Veteran's psychiatric symptoms fluctuated during this time period, the Veteran still had an increased in depression with thoughts of self-harm and thinking that life was not worth living, increased anxiety, increased social withdrawal, panic attacks occurring more than once a week, disturbances in motivation, and difficultly establishing social relationships with strangers.  Additionally, during VA examinations from this time period, the Veteran's GAF scores ranged from 45 to 51 thereby indicating moderate to serious symptoms.  Therefore, by resolving reasonable doubt in the Veteran's favor, the Board concludes that the during this period of time the Veteran's symptom more closely approximate occupational and social impairment with reduced reliability and productivity. 

Nonetheless, the Board finds that prior to April 16, 2015, the Veteran's anxiety disorder does not warrant a higher 70 percent rating as the evidence does not demonstrate that his symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgement, thinking and mood.  The Board acknowledges that the Veteran had thoughts of self-harm and that life was not worth living; however, his treating psychiatrist did not find these thoughts amounted to suicidal ideations nor did she find the Veteran to be an acute risk to himself.  Based on the psychiatrist's assessment of these symptoms, the Board concludes that a 70 percent rating is not warranted.  Additionally, the evidence does not demonstrate on going symptoms such as obsessive ritualistic behavior, illogical speech, impaired impulse control, spatial disorientation, or inability to establish and maintain relationships.  Rather the Veteran was able to maintain a long-term relationship with his girlfriend and sister, as well as have friends, go to car shows, and undertake the task of building a motorcycle.  Moreover, during the August 2014 VA psychosocial examination, the Veteran denied difficulties with motivation, appetite, anger, compulsions, suspiciousness, memory, concentration, dissociation, hallucinations, performing activities of daily living, suicidal or homicide ideations, self-harm, and financial competency.  Consequently, the Board finds that the psychiatric symptoms shown do not support the assignment of a 70 percent rating at any time prior to April 16, 2015, and thus the Veteran's psychiatric symptoms were no more than 50 percent disabling during this time period.

Additionally, during this time period, the evidence does not show nor did the June 2007 VA examiner or the August 2014 VA examiner find any symptoms of persistent delusion or hallucinations; inability to perform activities of daily living; grossly inappropriate behavior; grossly impaired thought process or communication; a danger of hurting himself or others; or disorientation to time, place or memory loss which would be necessary to warrant a 100 percent rating.  Thus, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time prior to April 16, 2015.

Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds a rating of 50 percent, but no higher, is warranted prior to April 16, 2015.  


April 16, 2015 Forward 

An April 16, 2015 VA Mental Health Triage Note indicated that the Veteran presented at the VAMC due to worsening depression over the past month.  The Veteran reported that he was depressed, cried almost every day, and had low energy.  He further reported an inability to be able to get out of bed some days and intermittent thoughts of suicide with vague plans, but no intentions.  The Veteran stated that he would not actually kill himself because he was hopeful for the future and knew his depression was treatable, but he was nonetheless distressed by these suicidal thoughts.  The Veteran denied worsening anxiety and felt that it was well controlled.  The doctor noted that the Veteran was anxious, cooperative, had good eye contact, normal speech, linear and goal-oriented thought process, and denied audio and visual hallucinations and delusions.  The doctor found that the Veteran had a moderate risk potential for suicidal behavior and was at an increased risk of suicide, but not acutely dangerous to himself.

VA psychiatric treatment records from May 2015 and June 2015 VA indicated that the Veteran's depression had improved.

VA psychiatric treatment records from October 2016 to July 2017 indicated complaints of anxiety, frustration, and agitation.  Overall, mental status examinations conducted during this period reported that the Veteran was pleasant, cooperative, alert, oriented, and attentive to conversation; competent and accountable for his actions; appropriately dress; had good eye; had normal speech; had intact recent and remote memory; and linear, logical, and goal directed thought processes.  The Veteran had denied suicidal and homicidal ideations.  The providers found that the Veteran's risk of harm to other and suicide was low.  

In July 2017, the Veteran submitted a statement in furtherance of his claim.  He provided that his anxiety was adding to his depression, and he was experiencing symptoms of severe panic attacks, hypervigilance, self-consciousness, hyperarousal, sleep disturbances, difficulty concentrating, bursts of anger, and thoughts of suicide.  

VA psychiatric treatment records from August 2017 to January 2018 indicated complaints of anxiety, panic attacks, irritability, anger, sleep disturbances, depression, anhedonia, lethargy, and sporadic thoughts of suicide, but with no plans or intentions.  Of note, in two separate August 2017 VA Mental Health Counseling Notes the Veteran acknowledged having passive thoughts of suicide, but denied any imminent intentions or plans.  Mental status examinations conducted during this period reported that the Veteran was cooperative, alert, oriented, and attentive to conversation; competent and accountable for his actions; appropriately dress; had good eye; normal speech; intact recent and remote memory; and linear, logical, and goal directed thought processes.  

At a January 2018 VA psychological examination, the Veteran reported symptoms, to include depression, flashbacks to Vietnam, sleep disturbances, anxiety, hopelessness, self-doubt, short-temperness, not enjoying social events, and disliking people and being around them.  The Veteran also stated that he was feeling suicidal last month, but stated that he was not a danger to himself and denied any current or recent intentions to kill himself.  The Veteran reported that in his free time he liked to drive his car, go sightseeing, and watch TV.  The Veteran denied significant impairment in his ability to take care of himself, despite sharing household work with his wife and being upset that he could not physically exert himself. 

The January 2018 examiner found generalized anxiety disorder and major depressive disorder that was moderate and recurrent.  She found symptoms, to include excessive worry, feeling on edge, fatigue, difficulty concentrating, irritability, sleep disturbance, diminished interest in activities, changes in appetite, difficulty sleeping, fatigue, feelings of worthlessness, and passive suicidal thoughts.  She commented that during the examination the Veteran was able to carry on a meaningful conversation, answer questions, and fill out the assessments without any difficulties.  In sum, she found that the Veteran's symptoms likely cause moderate occupational and social impairment with reduced reliability and productivity.  No GAF score was provided.

Resolving reasonable doubt in the Veteran's favor, the Board finds that from April 16, 2015 forward, the lay and medical evidence indicates an increase in the frequency and severity of suicidal thoughts.  During this time period, the Veteran first endorsed vague plans of suicide, began regularly reporting to health care providers that he was experiencing suicidal thoughts, and was first considered by a medical professional to be at an increased risk for suicide.  Hence, the evidence demonstrates an increase in the frequency and severity of the Veteran's psychiatric symptoms, which in turn warrants a 70 percent rating.  Additionally, these passive thoughts of suicide, when taken in conjunction with the Veteran's other psychiatric symptoms (e.g., panic attacks, sleep disturbances, difficultly concentrating, and bursts of anger), further suggest occupational and social impairment in most areas of the Veteran's life.  

However, during this time period, the evidence does not show symptoms of persistent delusions or hallucinations; inability to perform activities of daily living; grossly inappropriate behavior; grossly impaired thought process or communication; a danger of hurting himself or others; or disorientation to time, place or memory loss that would be necessary to warrant a 100 percent rating.  Indeed, the neither the Veteran's treating psychiatrist nor the January 2018 examiner reported that the Veteran had symptoms of corresponding with a 100 percent rating.  Rather, the evidence from this period when taken as a whole, demonstrates that the Veteran was alert and oriented to person, place, and time; had good eye contact; was cooperative during the examination; had a logical and goal directed thought process; had normal speech; and his thought content was negative for perpetual disturbances.  Thus, the Board finds that the Veteran's anxiety disorder approximate the criteria for a 70 percent rating, and not a higher 100 percent rating, for this period of time.

Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds a rating of 70 percent, but no higher, is warranted from April 16, 2015 forward.  

TDIU 

Entitlement to TDIU arose of out of the Veteran's claim for an increased rating for his service-connected anxiety disorder, dated March 27, 2007.  As stated in the Introduction of this decision, the Board found that the Veteran's TDIU claim was part and parcel of that increased rating claim and the RO has granted TDIU effective July 25, 2017.  Therefore, the remaining issue on appeal is entitlement to TDIU prior to July 25, 2017.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1), 4.15 (2017).

TDIU may be assigned where a veteran's schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2017).

Nevertheless, it is VA's established policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of the assignment of TDIU on an extraschedular.  38 C.F.R. § 4.16(b) (2017).  Neither the RO nor the Board may assign TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, while a VA examiner's opinion are not dispositive, the observations of the examiner regarding functional impairment due to the service-connected disability goes to the question of physical or mental limitations that may impact a veteran's ability to obtain and maintain employment.  

Regarding the period of time on appeal and given the Board's increases in the ratings for the Veteran's anxiety disorder, under the combined rating table at 38 C.F.R. § 4.25 from March 27, 2007 to April 28, 2011, the Veteran had a combined rating of 60 percent: anxiety disorder as 50 percent disabling and hypertension as 10 percent disabling.  At a 60 percent combined rating, the Veteran's service-connected disabilities do not render him eligible for TDIU under the schedular percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Thus, the schedular criteria have not been satisfied.  But see 38 C.F.R. § 4.16(b) (2017).

From January 1, 2014 to April 15, 2015 the Veteran had a combined rating of 80 percent: status post radical retropubic prostatectomy as 60 percent disabling, anxiety disorder as 50 percent disabling, hypertension as 10 percent disabling, erectile dysfunction as 0 percent disabling, residual scar from status post radical retropubic prostatectomy as 0 percent disabling, and bilateral hypertensive retinopathy as 0 percent disabling.  At an 80 percent combined rating, the Veteran's service-connected disabilities render him eligible for TDIU under the schedular percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Thus, the schedular criteria have been satisfied.

From April 16, 2015 to August 9, 2016, the Veteran had a combined rating of 90 percent: status post radical retropubic prostatectomy as 60 percent disabling, anxiety disorder as 70 percent disabling, hypertension as 10 percent disabling, erectile dysfunction as 0 percent disabling, residual scar from status post radical retropubic prostatectomy as 0 percent disabling, and bilateral hypertensive retinopathy as 0 percent disabling.  At a 90 percent combined rating, the Veteran's service-connected disabilities render him eligible for TDIU under the schedular percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Thus, the schedular criteria have been satisfied.

From August 10, 2016 to July 24, 2017, the Veteran had a combined rating of 90 percent: status post radical retropubic prostatectomy as 60 percent disabling, coronary artery disease as 30 percent disabling, anxiety disorder as 70 percent disabling, hypertension as 10 percent disabling, erectile dysfunction as 0 percent disabling, residual scar from status post radical retropubic prostatectomy as 0 percent disabling, and bilateral hypertensive retinopathy as 0 percent disabling.  At a 90 percent combined rating, the Veteran's service-connected disabilities render him eligible for TDIU under the schedular percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Thus, the schedular criteria have been satisfied.

Turning to the evidence of record, the Veteran retired from his job at a State Fish and Game Agency ("Fish and Game") where he had worked for 20 years.  See January 2018 VA psychological examination.  The Veteran reported that while in this job most of his day was spent driving a forklift.  He reported that early retirement was offered and he decided to retire at age 55 in 2003.  He stated that he retired because of increasing problems with anxiety and depression.  He reported that he lost approximately four workdays every month due to problems with mood.  See June 2007 VA psychological examination; see also VA Form 21-4192 (November 2015) (stating the Veteran retired, yet providing no further contentions).  Following his retirement, to make money the Veteran sold things on EBay and sold a number of rental properties.  See October 2011 VA Psychiatry Outpatient Note.

The Veteran graduated from high school and has a welding certificate.  See October 2011 VA Psychiatry Outpatient Note.  No other education or specialized training was noted. 

At the June 2007 VA psychological examination, the examiner found the Veteran's social skills were limited; he had a marginally adequate ability to make reasonable and realistic life decisions; and he had limited insight into his behavior, emotions, and the effect that it had on others.  The examiner further noted that the Veteran's only social outlets were his long-time girlfriend and his sister.  The examiner opined that without the structure of a workday, the Veteran had retreated further from contact with others and was experiencing depressive symptoms that were accompanied by a chronic level of anxiety.  Nonetheless, during the examination, the examiner reported that the Veteran was cooperative; alert and fully oriented; his memory was grossly intact within the context of the interview; he was able to give goal directed answers to questions; and his thinking was normal.  

In April 2011 the Veteran was diagnosed with prostate cancer, and in June 2011 underwent a radical prostatectomy.  [And hence, the Veteran received an 100 percent schedular rating as stated above.]

At an April 2013 VA prostate examination, the Veteran complained of and the examiner found incontinence and impotency problems.  The examiner found that the Veteran was cancer free.  The examiner noted that the Veteran's surgical scar from his prostatectomy was neither painful nor unstable.  The examiner concluded that the Veteran's prostate cancer did not impair his ability to work. 

In a February 2014 VA Psychiatry E & M Note the Veteran's treating psychiatrist opined: "Even in my work with him, I've found him to be extremely anxious, have difficulty with concentration and instructions.  [I] would question whether he'd be gainfully employable as he's always had baseline anxiety that's been refractory to medications, but his anxiety became worse after contracting prostate cancer." 

At an August 2014 VA psychological examination, the examiner opined that the Veteran's anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity.

In November 2015, the Veteran's wife obtained a VA Social Work Outpatient Consult because she was concerned of the Veteran's ability to take care of himself should something happen to her.  She reported such things as the Veteran being unable to handle his own medications. 

At a September 2016 VA hypertension examination, the Veteran reported that his hypertension was controlled with medication.  The examiner found that the Veteran's hypertension did not impact his ability to work.

At a September 2016 VA heart examination, the Veteran reported multiple episodes of atypical chest pain.  The examiner found that the Veteran was functionally impacted by his service-connected heart disability because moderate physical exertion resulted in chest pain and dizziness which caused him to stop the activity.

In July 2017, the Veteran submitted a blank VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits, and provided no further contentions surrounding his employability. 

From March 27, 2007 to April 28, 2011, as indicated above, the Veteran failed to meet the minimum percentage requirements set forth in 38 C.F.R. § 4.16(a).  In such instances, referral to the Director, Compensation Service for extraschedular consideration is appropriate where a veteran is unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  While the Board is precluded from granting an extraschedular evaluation in the first instance, it must nonetheless consider whether referral is warranted.  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected disorders and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2017). 

The Board finds that from March 27, 2007 to April 28, 2011 the criteria for referral of TDIU on an extraschedular basis are not met.  See 38 C.F.R. § 4.16(b) (2017).  The Board acknowledges that the Veteran accepted early retirement from Fish and Game due to increasing problems with his anxiety disorder.  However, the competent evidence of record does not support and the Veteran does not contend that his service-connected anxiety order and hypertension precluded his ability to work.  Specifically, the June 2007 VA examiner never found that the Veteran was precluded from employment, despite finding that the Veteran had limited social skill, marginal decision making ability, and limited insight.  The examiner also reported that the Veteran was cooperative, oriented with intact memory, able to give goal directed answers to questions, and had normal thinking.  Moreover, the Veteran was still able to maintain social relationships, albeit limited, and had a long-term girlfriend.  Based on this evidence, the Board finds that there is no presentation of an exceptional disability picture as to warrant referral for extraschedular consideration.  Simply put, there is no evidence or argument that from March 27, 2007 to April 28, 2011 the Veteran was unable to secure or follow a substantially gainful occupation.  Consequently, the evidence of record weighs against referral of TDIU on an extraschedular basis.  

For the remaining periods of time during which the Veteran satisfied the percentage requirement set forth in 38 C.F.R. § 4.16(a), the competent evidence of record does not support and the Veteran does not contend that his service-connected disabilities of status post radical retropubic prostatectomy, coronary artery disease, anxiety disorder, hypertension, erectile dysfunction, residual scar from status post radical retropubic prostatectomy, and bilateral hypertensive retinopathy prevented him from securing or following a substantially gainful occupation.  The April 2013 VA examiner found that the Veteran's prostate cancer did not impair his ability to work, the August 2014 VA examiner found that the Veteran's anxiety disorder resulted in reduced reliability and productivity, the September 2016 VA examiner found that the Veteran's hypertension did not impact his ability to work, and the other September 2016 VA examiner found that the Veteran's heart disability impaired his ability to engage in moderate physical exertion.  This evidence when taken together leads to the conclusion that the Veteran was not precluded from securing or following all types of substantially gainful employment within the meaning of 38 C.F.R. § 4.16 prior to July 25, 2017, as no medical examiner found the Veteran to be unemployable.  

In reaching its conclusion, the Board acknowledges that the Veteran's treating psychiatrist had questioned the Veteran's employability, but she has never found nor opined in her treatment notes that the Veteran's anxiety disorder precluded him from all types of substantially gainful employment.  Additionally, the Board notes that the Veteran is incapable of handling his own medication and relies upon his wife to perform this task for him; yet, this fact alone does not suggest unemployability.  However, the evidence demonstrates that the Veteran was able to engage in occupational-like tasks, for example, selling items on EBay, selling property, and building a motorcycle.  The Veteran also maintained social relationships with his long-term girlfriend/wife, sister, and friends; as well as engage in social events like car shows.  Furthermore, there is no competence evidence suggesting that the Veteran had occupational impairment resulting in a need for specialized supervision, an inability to engage in problem solving, an inability to respond to change, an inability to handle negative feedback or deal with authority figures, or an inability to concentrate or screen out environmental stimuli.  Hence, the objective medical evidence of record, when taken together, weighs against finding entitlement to TDIU prior to July 25, 2017, as there is no indication that the Veteran's service-connected disabilities alone or in combination precluded him from engaging in all types of substantially gainful employment.  

The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevent him from securing or following any substantially gainful employment, the Board finds that entitlement to a TDIU is not warranted.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Prior to April 16, 2015, entitlement to a rating of 50 percent for anxiety disorder, but no higher, is granted.

From April 16, 2015 forward, the criteria for a rating of 70 percent for anxiety disorder, but no higher, is granted.

Entitlement to TDIU, for the period prior to July 25, 2017, is denied. 



______________________________________________
LESLEY A. REIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


